OFFICE   OF   THE   ATTORNEY     GENERAL   OF TEXAS
                        AUSTIN
nomwahle Y. 2. sexton, say 1, xmih Page 2



             lEach officer nsmtl in thLs Chapter shall
        first 0uC of the current fees of his offic0
        pay or be psi.& the amount alloved him mdcr
        tic provisions of Article 3883, together with
        the salaries of his assistants and deputies,
        and authorlefxl expenses under Article 38;5D,and
        the amount neoes55x-y   to cover costs af praim
        on cfhtever fiuretybond ploy be roquire& by lar;.
        Lf the current feco cf such office colleoted in
        any year tc more than the mount needed to pay
        the mounts above qcclfieG, same shall bc &XIII-
        ed cxccssfeos,    arat &allbcdiapo~ed~f     in the
        manner aerfahafter proribed.




                *At   the   ololme   of   each   Ronth   of   h5s   telmre
        ot 0mOO each OfflOOr -05                   here&n who ie cam-
        peacrated oa a foe baelo shall make as part of
        the report ROT req@red by llu, ou lfaniaed pad
        molp st8tdaoat    of all the sotusl an& neoesecy
        oxpeREec IRourred by him 5ll the oon&lot of ILIE
        omae,    srtob as 8fationery, sttmp~ felephon*
        praniraps on 0mOi8w      bOnas# tnaladiog the cost
        of suretyhondsforhisDeputlstz,    pmaius~onriTe,
        bar&%x-y, theft, robbe~insursnceprotootl.mgpub-
        l&a fun&,  trawling expenses sod Other aeeeossrg
        eq emsea      lEfeThe smountof such espeneee,to-
                       * l
        gether vith the xmtouatof salaries psid to As-
        eisfante, Deputies and Clerks shall he pa&d out
        of the fees efuaed by such 0ffiaer.a

          The Statutes are silent as to the rate per mile to be
allowed the County Attorney ta bc deducted frmi the 8x0868 fees
ot orrice, cm route to ;ina from the Justioe Preaincte nit&In
the aounty In the oo@uc.f ofhlsoffzloe    though the statWe
Qee stipulate    that he is cntifzod to Ed1 aotudl snd neeosemy
HomrableL    Pa Sexton, May b    ISm,   Page3



expenses 2x1 the con&et of his office. Therefore, it 5s
our opinion that Ile is entitled t.41
                                    actual expenses In-
ourm?il by bin In the necessary wnduct of his office,and
should be relmburscd for traveling expenses, if such
frmd is available frou his excess fees of off&e.


                                  ver?rtruly yours
                                ATlWUlM GEtiElUU01~TEXAS